Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
This is a reply to the application filed on 09/01/2020, in which, claim(s) 1-21 are pending. Claim(s) 1 and 18 are independent.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/01/2020, has been reviewed. The submission fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Drawings
The drawings filed on 09/01/2020 are objected to because the drawings contain blank boxes and numbers. Applicant must supply a suitable legend. A proposed drawing correction or corrected drawings are required in reply to the Office action to avoid abandonment of the application. The objection to the drawings will not be held in abeyance. 

The following are direct quotations of 37 CFR 1.84(n), (o), repeated below:
(n)      Symbols. Graphical drawing symbols may be used for conventional elements when appropriate. The elements for which such symbols and   labeled representations are used must be adequately identified in the specification. Known devices should be illustrated by symbols which have a universally recognized conventional meaning and are generally accepted in the art. Other symbols which are not universally recognized may be used, subject to approval by the Office, if they are not likely to be confused with existing conventional symbols, and if they are readily identifiable.
(o)      Legends. Suitable descriptive legends may be used subject to approval by the Office, or may be required by the examiner where necessary for understanding of the drawing. They should contain as few words as possible.

Claim Objections
Claims 12, 17 and 18 are objected to because of the following informalities:  
Claim 12 limitation “said table of qualified peripheral devices” should be “a table of qualified peripheral devices” since the term “table” appears in the claims for the very first time.
Duplicate claims 17 are found. Examiner suggests to renumber the second claim 17 to claim 22 to resolve the issue.
Claim 18 (Line 2) limitation “The gateway comprises” should be “the USB gateway comprises” to correct the typo and lack of antecedent basis issues.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-21 are non-provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over:
          Claims 1-20 of Patent 10,855,470.

Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-21 are anticipated by claims 1-20 of Patent 10,855,470.
Patent No. 10,855,470 (15/834,536)  
Instant Application No. (17/009,010) 
Claim 1. A secure USB filter device comprising: 

a USB jack, to connect to a USB device; 
a USB host emulator, coupled to said USB jack, to emulate a host computer in front of said USB device; 
at least a first USB host port, to connect to a first host computer; 
at least a first USB device emulator, coupled to said first host computer via said at least first USB host port, to emulate said USB device in front of said first host computer; 
a system controller, coupled to said USB host emulator for monitoring and providing management and security for the secure USB filter device by allowing only approved USB device to interact with said first host computer; and 
an illuminated push-button switch coupled to a timer such that: 
pressing said illuminated push-button switch allows connecting said USB device for a preset duration of time, and wherein said illuminated push-button switch provides indication that said USB device is coupled to a selected host computer.
Claim 1. A USB gateway device comprising: 
- a host USB connector configured to connect to host computer; 
- a peripheral device USB connector configured to connect to a peripheral device; and 
- a controller; 
- a switch that is configured to switch USB signals, the switch is coupled to said peripheral device USB connector and configured to couple peripheral device USB signals to either said controller or said host USB connector; and 
- a USB reset detector coupled to the peripheral device USB connector, the USB reset detector is configured to monitor disconnecting of a peripheral device from the peripheral device USB connector, 

wherein at reset and after disconnecting of the peripheral device from the peripheral device USB connector, the switch is coupling the peripheral device USB signals to the controller, the controller is configured to enumerate the connected peripheral device and upon the enumeration data the controller allow the device to be coupled to the host computer by controlling the switch to couple the peripheral device USB signals to the host USB connector.  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 3-5, 7-9, 11, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sandulescu et al. (US 2005/0216620 A1) in view of Markel et al. (US 2010/0023744 A1).
Regarding Claim 1, Sandulescu discloses A USB gateway device ([0016], “The KVM and peripheral switch 100a is generally positioned between and connectable to at least two USB hosts”) comprising: 
- a host USB connector configured to connect to host computer ([0034], “a USB connector”); 
- a peripheral device USB connector configured to connect to a peripheral device ([0034], “a USB connector for a USB peripheral”); and 
- a controller ([0035], “the master controller”); 
- a switch that is configured to switch USB signals, the switch is coupled to said peripheral device USB connector and configured to couple peripheral device USB signals to either said controller or said host USB connector ([0034], [0035], “The peripheral switch 128 routes peripheral USB signals (D+ and D-) to host USB signals. The peripheral switch 128 can connect directly to a USB connector”, “The peripheral switch 128 is communicably coupled to the master controller”); and 
the switch is coupling the peripheral device USB signals to the controller, the controller is configured to enumerate the connected peripheral device and upon the enumeration data the controller allow the device to be coupled to the host computer by controlling the switch to couple the peripheral device USB signals to the host USB connector ([0003], “USB protocol supports the dynamic insertion and removal of such devices from the bus”, “initiates a bus enumeration to identify and configure the new device”,  [0032], “The master controller 124 may allow and disallow certain user controller 122x and computer controller 120x connections based on permissions”).  
Sandulescu does not explicitly teach but Markel teaches
- a USB reset detector coupled to the peripheral device USB connector, the USB reset detector is configured to monitor disconnecting of a peripheral device from the peripheral device USB connector, wherein at reset and after disconnecting of the peripheral device from the peripheral device USB connector  ([0007], “detector circuit that monitors USB ports”, [0010], “the interface monitoring device is reset, when a disconnection of a peripheral device connected to the interface port was signaled by the monitoring circuit”, [0018], “The interface port is deactivated until the interface port is reset when a disconnection of the peripheral device from the interface port was signaled”), 
Sandulescu and Markel are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Markel with the disclosure of Sandulescu. The motivation/suggestion would have been to reduce the risk that the security of a host system will be endangered (Markel, [0005]).


Regarding Claim 3, the combined teaching of Sandulescu and Markel teaches 
wherein the USB gateway is in a single enclosure stand-alone device (Sandulescu, [0016], “The KVM and peripheral switch 100a”, see also Fig. 1A).  

Regarding Claim 4, the combined teaching of Sandulescu and Markel teaches 
wherein the USB gateway is integrated into a USB hub (Sandulescu, [0016], “The hosts 102x may be any USB hosts and are connectable to the switch 100a via respective hub interfaces 103x”).  

Regarding Claim 5, the combined teaching of Sandulescu and Markel teaches 
wherein the switch (Sandulescu, [0034], “The peripheral switch”) and the reset detector (Markel, [0007], [0010]) are integrated together in a single component.

Regarding Claim 7, the combined teaching of Sandulescu and Markel teaches 
wherein the USB gateway have a plurality of host USB connectors and the switch is configured to couple the peripheral device USB to any one of a plurality of host computers (Sandulescu, see Fig. 1A).

Regarding Claim 8, the combined teaching of Sandulescu and Markel teaches 
wherein the USB gateway is integrated in a peripheral sharing switch that is configured to switch the peripheral device USB signals to any one of the connected hosts computer of the peripheral sharing switch (Sandulescu, see Fig. 1A).

Regarding Claim 9, the combined teaching of Sandulescu and Markel teaches 
wherein the USB gateway support a plurality of USB versions including at least one of or any combination of USB 2.0 (Sandulescu, [0002], “USB standard 2.x”).

Regarding Claim 11, the combined teaching of Sandulescu and Markel teaches 
wherein said enumeration data to qualify the peripheral devices are selected from the group consisting of: USB class, USB sub-class, USB protocol, USB Vendor ID, USB Product ID, USB serial number (Sandulescu, [0002], “USB defines a bus and protocols for the connection of computer peripherals to computers”).

Regarding Claim 16, the combined teaching of Sandulescu and Markel teaches 
wherein the USB gateway is further comprising anti-tampering functions (Markel, [0006-0007], “by connecting USB memory sticks, viruses or other malware could be transferred onto the host computer system”, “In order to counter these problems and similar problems, monitoring and filtering mechanisms are known that exclude the connection of certain device types to a computer system”, “detector circuit that monitors USB ports”).   

Regarding Claim 17, the combined teaching of Sandulescu and Markel teaches 
wherein the USB gateway prohibit connection of only data storage peripheral devices (Markel, [0051], “an impermissible device type, for example, a mass-storage device or USB hub, was identified are permanently deactivated”).

Regarding Claim 18, Sandulescu discloses A method for connecting USB peripheral device to host computer through a USB gateway, The gateway ([0016], “The KVM and peripheral switch 100a is generally positioned between and connectable to at least two USB hosts”) comprises: 
- a host USB connector configured to connect to host computer ([0034], “a USB connector”); 
- a peripheral device USB connector configured to connect to a peripheral device ([0034], “a USB connector for a USB peripheral”); and 
- a controller ([0035], “the master controller”); 
- a switch that is configured to switch USB signals, the switch is coupled to said peripheral device USB connector and configured to couple peripheral device USB signals to either said controller or said host USB connector ([0034], [0035], “The peripheral switch 128 routes peripheral USB signals (D+ and D-) to host USB signals. The peripheral switch 128 can connect directly to a USB connector”, “The peripheral switch 128 is communicably coupled to the master controller”),
the method comprises the step of:
- enumerating the USB peripheral device connected to the peripheral device USB connector ([0003], “USB protocol supports the dynamic insertion and removal of such devices from the bus”, “initiates a bus enumeration to identify and configure the new device”);
- setting the switch to couple said USB peripheral device to said host computer if data of the enumeration of the USB peripheral device pass an allowance criterion ([0032], “The master controller 124 may allow and disallow certain user controller 122x and computer controller 120x connections based on permissions”),
Sandulescu does not explicitly teach but Markel teaches
- a USB reset detector coupled to the peripheral device USB connector, the USB reset detector is configured to monitor disconnecting of a peripheral device from the peripheral device USB connector, - setting the switch to couple said USB peripheral device to said controller at reset and after disconnecting of a peripheral device from the peripheral device USB connector ([0007], “detector circuit that monitors USB ports”, [0010], “the interface monitoring device is reset, when a disconnection of a peripheral device connected to the interface port was signaled by the monitoring circuit”, [0018], “The interface port is deactivated until the interface port is reset when a disconnection of the peripheral device from the interface port was signaled”), 
Sandulescu and Markel are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Markel with the disclosure of Sandulescu. The motivation/suggestion would have been to reduce the risk that the security of a host system will be endangered (Markel, [0005]).

Regarding Claim 20, the combined teaching of Sandulescu and Markel teaches 
wherein the method further comprises the step of programming the controller to field re-programming of said allowance criterion (Sandulescu, [0021], “Each of the computer controllers 120x, the user controllers 122x, and the master controller 124 may be a control circuit implemented as one or combinations of the following: programmable circuit”).

Claims 2, 10, 12-14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sandulescu et al. (US 2005/0216620 A1) in view of Markel et al. (US 2010/0023744 A1) further in view of Kwidzinski et al. (US 2013/0346660 A1).
Regarding Claim 2, the combined teaching of Sandulescu and Markel does not explicitly teach but Kwidzinski teaches
wherein the controller further comprising a table of qualified peripheral devices ([0032], “The host controller 216 may be configured to allow enumeration to continue of the USB device 2141 if the USB device 2141 is determined to be whitelisted”),  
Sandulescu, Markel and Kwidzinski are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kwidzinski with the combined teaching of Sandulescu and Markel. The motivation/suggestion would have been to use endpoint type detection during enumeration (Kwidzinski, [0001]) for computer security.

Regarding Claim 10, the combined teaching of Sandulescu, Markel and Kwidzinski teaches
wherein said table of qualified peripheral devices contains at least one of: a white list, listing qualifications of peripheral device to be allowed to connect to each of said USB host connectors (Kwidzinski, [0032], “The host controller 216 may be configured to allow enumeration to continue of the USB device 2141 if the USB device 2141 is determined to be whitelisted”). 

Regarding Claim 12, the combined teaching of Sandulescu and Markel teaches wherein the USB gateway further comprising a programming port connected to the controller to field re-programming (Sandulescu, [0021]),
The combined teaching of Sandulescu and Markel does not explicitly teach but Kwidzinski teaches said table of qualified peripheral devices ([0032], “The host controller 216 may be configured to allow enumeration to continue of the USB device 2141 if the USB device 2141 is determined to be whitelisted”),  
Sandulescu, Markel and Kwidzinski are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kwidzinski with the combined teaching of Sandulescu and Markel. The motivation/suggestion would have been to use endpoint type detection during enumeration (Kwidzinski, [0001]) for computer security.

Regarding Claim 13, the combined teaching of Sandulescu, Markel and Kwidzinski teaches
wherein the programming port is the host USB connector (Sandulescu, [0034], “at least two downstream ports is connected to the host”).

Regarding Claim 14, the combined teaching of Sandulescu, Markel and Kwidzinski teaches
wherein the programming port is the peripheral device USB connector (Sandulescu, [0034], “a USB connector for a USB peripheral”).

Regarding Claim 19, the combined teaching of Sandulescu and Markel does not explicitly teach but Kwidzinski teaches
wherein the allowance criterion contains at least one of: a white list, listing qualifications of peripheral device to be allowed to connect to each of said USB host connectors ([0032], “The host controller 216 may be configured to allow enumeration to continue of the USB device 2141 if the USB device 2141 is determined to be whitelisted”),  
Sandulescu, Markel and Kwidzinski are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kwidzinski with the combined teaching of Sandulescu and Markel. The motivation/suggestion would have been to use endpoint type detection during enumeration (Kwidzinski, [0001]) for computer security.

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sandulescu et al. (US 2005/0216620 A1) in view of Markel et al. (US 2010/0023744 A1) further in view of Jan Rene Brands (US 2014/0215218 A1).
Regarding Claim 6, the combined teaching of Sandulescu and Markel does not explicitly teach but Brands teaches
wherein the USB gateway is in a form of a USB dongle ([0005], “a USB dongle”),
Sandulescu, Markel and Brands are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Brands with the combined teaching of Sandulescu and Markel. The motivation/suggestion would have so that the required security level is guaranteed (Brands, [0030]).

Regarding Claim 17, the combined teaching of Sandulescu and Markel does not explicitly teach but Brands teaches
wherein the USB gateway allow connection of only smart card reader peripheral devices ([0014],”the smart card reader”),
Sandulescu, Markel and Brands are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Brands with the combined teaching of Sandulescu and Markel. The motivation/suggestion would have so that the required security level is guaranteed (Brands, [0030]).


Claims 15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sandulescu et al. (US 2005/0216620 A1) in view of Markel et al. (US 2010/0023744 A1) further in view of Andre Jacques Brisson (US 2013/0227286 A1).
Regarding Claim 15, the combined teaching of Sandulescu and Markel does not explicitly teach but Brisson teaches
wherein said controller is capable of preparing and storing an event log file based on monitoring the activity of the USB gateway device ([0104], “A logging facility that watches for attack attempts or offset synchronization issues can be added for system administrators”),
Sandulescu, Markel and Brisson are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Brisson with the combined teaching of Sandulescu and Markel. The motivation/suggestion would have been to identify malicious activity (Brisson, [0104]).

Regarding Claim 21, the combined teaching of Sandulescu and Markel does not explicitly teach but Brisson teaches
wherein the method further comprises the step of logging the activity of the USB gateway device ([0104], “A logging facility that watches for attack attempts or offset synchronization issues can be added for system administrators”),
Sandulescu, Markel and Brisson are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Brisson with the combined teaching of Sandulescu and Markel. The motivation/suggestion would have been to identify malicious activity (Brisson, [0104]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG-FENG HUANG whose telephone number is (571)272-6186. The examiner can normally be reached Monday-Friday: 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A Shiferaw can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG-FENG HUANG/Primary Examiner, Art Unit 2497